Citation Nr: 1623942	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-19 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for substance abuse, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent prior to November 6, 2013, and in excess of 50 percent thereafter for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).   Additionally, the undersigned agreed to hold the record open for 30 days to allow for the submission of additional evidence.  In May 2016, the Veteran and her representative submitted additional evidence with a waiver of AOJ consideration.  Id.  Therefore, the Board may properly consider such evidence.

As the Veteran is challenging the rating assigned for her service-connected PTSD, and the record raises the possibility that she is unemployed because of such service-connected disorder, the determination as to whether she is entitled to TDIU is part and parcel of the rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this regard, at the April 2016 Board hearing the Veteran's representative asserted that, while the Veteran is currently employed, such employment is in a sheltered environment.  Furthermore, the Veteran's representative specifically asserted that the Veteran's difficulty in attaining and maintaining employment raises the question of employability in accordance with Rice.  See Board hearing transcript at 32.  Therefore, the issue of entitlement to TDIU has been raised by the record and, as such, has been included on the title page of this decision.

In a statement received in December 2015, the Veteran's representative indicated that the Veteran would like to claim entitlement to service connection for major depressive disorder, apparently based on a November 2015 letter from S.S., Ph.D., indicating that the Veteran has such diagnosis.  Such issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran asserts that she has a substance abuse disorder that is secondary to her service-connected PTSD.  The Veteran was afforded VA examinations in January 2012 and November 2013.  While a diagnosis of PTSD was reported at both of those examinations, the Veteran's representative asserts that such examinations should have also indicated that the Veteran has a diagnosis of substance abuse or substance abuse in remission.  See Board hearing transcript at 32-33.  Post-service VA and private records generally indicate that the Veteran has sought treatment for substance abuse, to include drugs and alcohol.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination so as to determine the nature and etiology of her substance abuse disorder, to include an opinion as to whether any such disorder is secondary to her PTSD.

Additionally, the Veteran should be provided proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of her claim of entitlement to service connection for substance abuse.

With respect to her claim for higher initial ratings for PTSD, the Veteran and her representative essentially contend that the severity of her PTSD symptoms warrant higher ratings than those currently assigned.  In this regard, the record reflects that the Veteran was examined by VA in January 2012 and November 2013.  However, at the Board hearing, she testified to additional symptoms such as hoarding, obsessive-compulsive disorder, and promiscuous behavior as a result of her PTSD.  See Board hearing transcript at 20.  Additionally, as noted above, the Veteran's representative contends that the Veteran's PTSD affects her employability.  As such, the Board finds that the Veteran should be afforded a new VA examination that addresses the current severity of her PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board further notes that a July 2015 letter indicates that the Veteran participates in vocational rehabilitation training and, at her Board hearing, she indicated that she was participating in compensated work therapy, but it does not appear that records of such vocational rehabilitation are currently associated with the claims file.  Thus, because such records are relevant to the Veteran's initial rating claim, they should be obtained on remand.  

Additionally, at the Board hearing, the Veteran indicated receiving private mental health treatment from U.S. Vets.  While it appears that some records from such facility were submitted in May 2016, such records appear to be incomplete and, thus, complete records should be obtained on remand.  Specifically, such submitted records do not date back to 2011 even though a December 2011 letter from U.S. Vets indicates that the Veteran used their services, to include mental health care and employment support, since at least that time.  Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from March 2016 to the present, should be obtained.

Finally, as indicated in the Introduction, the issue of entitlement to TDIU has been raised by the record in connection with the Veteran's increased rating claim for PTSD.  As such, on remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate her claims of entitlement to service connection for substance abuse on a secondary basis and entitlement to a TDIU.  She should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to her claims for PTSD, substance abuse, and TDIU.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records dated from March 2016 to the present, any VA vocational rehabilitation records, and complete records from U.S. Vets dating back to at least 2011.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, the Veteran should be afforded a new VA examination to determine the current nature and etiology of her claimed substance abuse disorder and the severity of her service-connected PTSD.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A) The examiner should indicate whether the Veteran has a substance abuse disorder, to include in remission, at any time since December 2010 that is caused or aggravated by her PTSD.  For any aggravation found, please state, to the best of your ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

(B)  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD, and the resulting impairment in her social and occupational functioning.   

In making these findings, if the examiner notes additional diagnoses, the examiner should attempt to measure the symptoms and limitations attributable solely to the Veteran's service-connected PTSD and provide a rationale for such distinctions.

All opinions expressed by the examiner should be accompanied by a complete rationale.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

